DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the details on axes of Fig. 3 and Fig. 5 are unclear to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 7 and 10 are objected to because of the following informalities:  
In line 3 of claim 1, “the line side” should be changed to “a line side”.
In line 2 of claim 5, “a circuit according to claim 1” should be changed to “the circuit according to claim 1”.
In line 4 of claim 7, “the application of voltage” should be changed to “the applying of the voltage”.
In line 5 of claim 10, “the drop in the gate potential” should be changed to “a drop in a gate potential”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Patent No. 7622905).
Regarding independent claim 1, Huang et al. (e.g. see Fig. 6) discloses a circuit, comprising: a DC-to-DC converter (520); and an input circuit (S1) connected on the line side of the DC-to-DC converter (520), which has a first terminal (510+) and a second terminal (510-) for connection to a power supply (510) and a third terminal (V4) and a fourth terminal (Ground) for connection to the DC-to-DC converter (520); wherein the input circuit (S1) has a semiconductor element (S1) arranged between the first terminal (510+) and the third terminal (V4), wherein a first component terminal (control end) of the semiconductor element (S1) is connected to a second component terminal (output end) of the semiconductor element (S1) at least by a first capacitor (C1) and a second capacitor (C2), and wherein a resistance of the semiconductor element (S1) is controllable by a voltage between the first component terminal (control end of S1) and the second component terminal (output end of S1).
Regarding independent claim 7, Huang et al. (e.g. see Fig. 6) discloses an apparatus at its normal operation performing applying a voltage (V of 510) to an input circuit (S1) of the circuit (520), wherein the input circuit (S1) has a semiconductor element (S1); and damping (charging and sinking of C1) an oscillation generated by the application of voltage in the input circuit (S1), which causes a voltage fluctuation in the input circuit (S1), wherein the damping comprises an increase in the resistance of the semiconductor element (S1) controlled by the voltage fluctuation (C2 is for voltage regulation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent No. 7622905).
Regarding claim 2 and claim 8, Huang et al. discloses every aspect of the invention except “the semiconductor element is a field effect transistor (FET) or as a reverse polarity protection semiconductor switch.”
However, the MOS of Huang et al. should be able to function if the circuit if there is no need for polarity protection.  It would be an obvious matter of design choice within the skill of the art to use MOS or FET in accordance to the specific applications to make the circuit operate effectively.
Regarding claim 3, Huang et al. (e.g. see Fig. 6) discloses a gate terminal of S1 is connected to a first component terminal of the first capacitor (C1) and is connected to a source terminal of the S1 by a resistor (R2) of a voltage divider circuit (R2, R3) connected in parallel with the first capacitor (C1), wherein a second component terminal of the first capacitor (C1) and a second component terminal of a second capacitor (C2) are connected to the second terminal (510- or ground), and wherein a source terminal of the S1 is connected to a first component terminal of the second capacitor (C1).
Huang et al. does not disclose S1 as FET.  However, the MOS of Huang et al. should be able to function if the circuit if there is no need for polarity protection.  It would be an obvious matter of design choice within the skill of the art to use MOS or FET in accordance to the specific applications to make the circuit operate effectively.  
Regarding claim 4, Huang et al. discloses every aspect of the invention except “the FET is configured as a metal oxide semiconductor field effect transistor (MOSFET).”
However, the MOS of Huang et al. should be able to function if the circuit if there is no need for polarity protection.  It would be an obvious matter of design choice within the skill of the art to use MOS or FET or MOSFET in accordance to the specific applications to make the circuit operate effectively.
Regarding claim 9, Huang et al. (e.g. see Fig. 6) discloses the increase in the resistance controlled by the voltage fluctuation comprises a voltage fluctuation-dependent reduction of a gate-source voltage applied to the S1.
Huang et al. does not disclose S1 as FET.  However, the MOS of Huang et al. should be able to function if the circuit if there is no need for polarity protection.  It would be an obvious matter of design choice within the skill of the art to use MOS or FET in accordance to the specific applications to make the circuit operate effectively.
Regarding claim 10, Huang et al. (e.g. see Fig. 6) discloses a drain terminal of the S1 is connected to a first pole of a voltage source (510 +); and a gate terminal of the S1 is connected by a capacitor (C1, C2) to a second pole of the voltage source (510-), wherein a temporal acceleration of the drop in the gate potential is brought about by discharging the capacitor (C1, C2) via a resistor (R2, R3).
Huang et al. does not disclose S1 as FET.  However, the MOS of Huang et al. should be able to function if the circuit if there is no need for polarity protection.  It would be an obvious matter of design choice within the skill of the art to use MOS or FET in accordance to the specific applications to make the circuit operate effectively.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated in independent claim, including all of the limitations of the base claim and any intervening claims.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





27 February 2021

/EMILY P PHAM/Primary Examiner, Art Unit 2837